     Case 2:19-cv-00364-RFB-EJY Document 19 Filed 04/17/20 Page 1 of 3




 1                                   UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   ERIC CHRISTIAN,                                           Case No. 2:19-CV-00364-RFB-EJY
 5                     Plaintiff,
                                                                             ORDER
 6          v.
 7   CHRISTOPHER HOYE, et al.,
 8                     Defendants.
 9

10           Before the Court are three documents filed by Plaintiff Eric Christian. The first, ECF No. 9,
11   is titled Motion to Extend Leave to Proceed from District Court. The second and third are docketed
12   as ECF Nos. 17 and 18, and both are titled Request for Judicial Notice. Some history regarding
13   filings in this matter is needed before the Court rules on these pending motions.
14           This case commenced on February 28, 2019, with a one page document titled Motion for
15   Leave to Proceed in forma pauperis (ECF No. 1) attached to which was a Complaint purporting to
16   assert Section 1983 claims (ECF No. 1-1). At that time, Plaintiff was incarcerated in Nevada’s High
17   Desert State Prison (“HDSP”) in Indian Springs, Nevada. On April 10, 2019, Plaintiff filed a second
18   in forma pauperis Application (ECF No. 4). Plaintiff was still incarcerated in HDSP at that time.
19   Id. On July 30, 2019, the Court denied Plaintiff’s in forma pauperis Applications, ordered the Clerk
20   of the Court to send Plaintiff the approved form application to proceed in forma pauperis by a
21   prisoner, as well as the document entitled information and instructions for filing an in forma pauperis
22   application. ECF No. 5. The Court further ordered that Plaintiff would have until September 6,
23   2019 to file his completed Application to Proceed In Forma Pauperis or file the requisite $400.00
24   filing fee. Id.
25           Plaintiff then filed three motions seeking an extension of time to file a complete in forma
26   pauperis application (ECF Nos. 7, 10, and 12), each of which was granted. ECF Nos. 8, 11, and 13.
27   On November 18, 2019, Plaintiff filed his third incomplete in forma pauperis application. ECF No.
28   14. And, on December 26, 2019, the Court issued an Order addressing what Plaintiff alleged to be
                                                      1
     Case 2:19-cv-00364-RFB-EJY Document 19 Filed 04/17/20 Page 2 of 3




 1   a lack of cooperation from prison official regarding financial information needed to complete the

 2   IFP application. Id. Plaintiff was given 45 days to file a complete in forma pauperis application in

 3   that same Order. Id.

 4          The Court’s December 26, 2019 Order was returned on January 9, 2020 as undeliverable.

 5   Thus, Plaintiff appears not to have received the Order providing him a final opportunity to file a

 6   completed in forma pauperis application.

 7          Since that time, Plaintiff has filed ECF Nos. 17 and 18 with a street address in Las Vegas,

 8   Nevada, indicating he is no longer incarcerated. However, Plaintiff still has not filed a complete in

 9   forma pauperis application; nor has he paid the $400 filing fee required to commence a civil action.

10          With respect to ECF No. 9, Plaintiff appears to seek some form of extension arising from

11   separate cases, which Plaintiff references as 2:09-cr-303 and 17-cr-1707 or 17-cr-0707. The Court

12   found 2:09-cr-303, which is closed following dismissal of Plaintiff’s appeal. The Court could not

13   locate the case referenced as filed in 2017 under either case number. The Court cannot decipher

14   what it is Plaintiff seeks through ECF No. 9. Likewise, ECF Nos. 17 and 18 refer to the closed case

15   2:09-cr-303, and reference seizing property and refusal to execute on a settlement. However, a

16   review of the entire docket pertaining to 2:09-cr-303 says nothing about a settlement, but rather

17   pertains to a criminal conviction, sentencing, and subsequent appeal that was dismissed.

18          Accordingly, and based on the foregoing,

19          IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Leave to Proceed From District

20   Court (ECF No. 9) is DENIED. To the extent the Court understands what Plaintiff seeks, the Court

21   in this instant matter is not empowered to grant Plaintiff relief pertaining to a separate matter that,

22   in any event, was closed following dismissal of Plaintiff’s appeal.

23          IT IS FURTHER ORDERED that Plaintiff’s Requests for Judicial Notice (ECF Nos. 17 and

24   18) are DENIED as they too seek relief relating to an alleged “settlement” in Case No. 2:09-cr-303.

25   There is no settlement the Court could locate in that case, which is closed.

26          IT IS FURTHER ORDERED that Plaintiff’s Civil Rights Complaint, ECF No. 1-1 shall

27   continue to be held in abeyance by the Clerk’s Office during the period of time Plaintiff is granted

28   to file a complete in forma pauperis application as stated below.
                                                      2
     Case 2:19-cv-00364-RFB-EJY Document 19 Filed 04/17/20 Page 3 of 3




 1          IT IS FURTHER ORDERED that Plaintiff shall have one final opportunity to either file a

 2   complete in forma pauperis application. The application must be filed no later than May 7, 2020.

 3   No additional extension of time will be granted. If a complete in forma pauperis application is not

 4   received on or before that date the Court will recommend this matter be dismissed in its entirety.

 5          Dated this 17th day of April, 2020

 6

 7

 8
                                                 ELAYNA J. YOUCHAH
 9                                               UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    3
